UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) R Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2012 Or £ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 001-13498 Assisted Living Concepts, Inc. (Exact name of registrant as specified in its charter) Nevada 93-1148702 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) Willy Road, Menomonee Falls, Wisconsin 53051 (Address of Principal Executive Offices) Telephone: (262) 257-8888 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered Class A Common Stock, $0.01 New York Stock Exchange par value per share Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes £No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes £ No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes R Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (229.405 of this chapter) is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-KR Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer £Accelerated filer RNon-accelerated filer £Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on June 30, 2012 (the last business day of the registrant’s most recently completed second fiscal quarter) was approximately $129 million.For purposes of this computation shares of Class B Common Stock were assumed to have the same market value as Class A Common Stock.Common shares held as of June 30, 2012 by executive officers, directors and holders of more than 5% of the outstanding common shares have been excluded from this computation because such persons or institutions may be deemed to be affiliates.This determination of affiliate status is not a conclusive determination for any other purpose. As of March 8, 2013, the registrant had 20,073,025 shares of its Class A Common Stock, $0.01 par value outstanding and 2,897,516 shares of its Class B Common Stock, $0.01 par value outstanding. ASSISTED LIVING CONCEPTS, INC. FORM 10-K FOR THE YEAR ENDED DECEMBER 31, 2012 TABLE OF CONTENTS PAGE PART I Item 1 Business 3 Item 1A Risk Factors 10 Item 1B Unresolved Staff Comments 16 Item 2 Properties 17 Item 3 Legal Proceedings 17 Item 4 Mine Safety Disclosures 19 Executive Officers of the Registrant 19 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of EquitySecurities 21 Item 6 Selected Financial Data 23 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 7A Quantitative and Qualitative Disclosures About Market Risk 53 Item 8 Financial Statements and Supplementary Data 54 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 54 Item 9A Controls and Procedures 54 Item 9B Other Information 57 PART III Item 10 Directors, Executive Officers and Corporate Governance 59 Item 11 Executive Compensation 61 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 75 Item 13 Certain Relationships and Related Transactions, and Director Independence 80 Item 14 Principal Accountant Fees and Services 81 PART IV Item 15 Exhibits and Financial Statement Schedules 83 Index to Consolidated Financial Statements F-1 Signatures S-1 Exhibit Index EI-1 2 Table of Contents ASSISTED LIVING CONCEPTS, INC. PART I ITEM 1 — BUSINESS The Company As of December 31, 2012, the 211 senior living residences of Assisted Living Concepts, Inc. (“ALC”) and its subsidiaries are located in 20 states in the United Statesand total9,348 units.ALC’s residences typically range from 40 to 60 units and offer residents a supportive, home-like setting and assistance with the activities of daily living. ALC became an independent, publicly traded company listed on the New York Stock Exchange on November 10, 2006 (the “Separation Date”) when shares of ALC Class A and Class B Common Stock were distributed by Extendicare Inc. (“Extendicare”), to its stockholders (“the Separation”). References in this report to “Assisted Living Concepts,” “ALC,” “we,” “our,” and “us” refer to Assisted Living Concepts, Inc. and its consolidated subsidiaries, as constituted after the Separation, unless the context otherwise requires. Effective March 16, 2009, ALC implemented a one-for-five reverse stock split of its Class A and Class B Common Stock and effectiveMay 20, 2011, ALC implemented a two-for-one stock split of its Class A and Class B Common Stock.All share amounts, stock prices, and per share data in this report have been adjusted to reflect these stock splits. History ALC was formed as a Nevada corporation in 1994.ALC operated as an independent company until January 31, 2005 when it was acquired by Extendicare Health Services, Inc. (“EHSI”) (the “ALC Purchase”), a wholly-owned subsidiary of Extendicare.Following the ALC Purchase, Extendicare consolidated its assisted living operations with ALC’s until the Separation. The following table summarizes the changes in the number of residences and units under operation by ALC since December 31, 2007: Residences Units December 31, 2007 Acquisition of eight leased residences 8 Expansionof four residences — 78 December 31, 2008 Expansionof twelve residences — Combined two residences on one campus (1 ) — December 31, 2009 Discontinued operations – formerly leased operations (4 ) (118 ) Expansion of one residence — 25 December 31, 2010 Expansion of one residence — 20 December 31, 2011 Expansion of one residence — 23 December 31, 2012 On June 19, 2006, ALC formed Pearson Insurance Company, LTD (“Pearson”), a wholly-owned, consolidated, Bermuda- based captive insurance company, to self-insure general and professional liability risks.On July 30, 2009, ALC formed Swan Home Health, LLC (“Swan Home Health”), a wholly-owned consolidated subsidiary, to provide health care services in certain of our residences.In addition, on October 14, 2010, ALC formed Swan Companion Care, LLC (“Swan Companion Care”), a wholly-owned consolidated subsidiary, to provide health care services in our independent residence located in Alabama. Financial Presentation The consolidated financial statements include all senior living residences operated by ALC in the respective periods,and include Pearson, Swan Home Health and Swan Companion Care since their formation. 3 Table of Contents ALC operates in a single business segment with all revenues generated from those properties located within the United States. Our Business We operate senior living residences that provide seniors with a supportive, home-like setting with care and services, including 24-hour assistance with activities of daily living, medication management, life enrichment, health and wellness, and other services either directly from ALC employees or indirectly through wholly-owned health care service subsidiaries. See “Our Services” below.Our residences are in the middle of a broad spectrum of senior living options that ranges from apartments to skilled nursing facilities.In general, the type of senior living residence that is appropriate for a senior depends on his or her particular preferences and life circumstances, especially health and physical condition and the corresponding level of care that he or she requires.Seniors may move into one of our residences by choice or by necessity.As of December 31, 2012,we have 211 residences containing 9,348 units located in 20 states of which at December 31, 2012, 173 were owned and 38 were leased. Our residences are purpose-built to meet the special needs of seniors and typically are located in targeted, middle-market suburban bedroom communities that were selected on the basis of a number of factors, including the size of our targeted demographic resident pool in the community.Our residences include features designed to appeal to seniors and their decision makers.The majority of our residences are 40 to 60 units, single story, square shaped buildings with an enclosed courtyard, a mix of studio and one-bedroom apartments, and wide hallways to accommodate our residents who use walkers and wheelchairs.The relatively small number of units in our residences and the design of our buildings enhance our ability to provide effective security and care, while also appealing to seniors who generally prefer easy access to their living quarters, pleasing aesthetics, and simplicity of design. Our Services Seniors in our residences are individuals who, for a variety of reasons, elect not to live alone, but do not need the 24-hour medical care provided in skilled nursing facilities.We design the services provided to these residents to respond to their individual needs and to improve their quality of life.This individualized assistance is available 24 hours a day and includes routine health-related services, which are made available and are provided according to the residents’individual needs and state regulatory requirements.Available services include: § general services, such as meals, activities, laundry and housekeeping; § support services, such as assistance with medication, monitoring health status, coordination of transportation, and coordination with physician offices; § personal care, such as dressing, grooming and bathing; and § a safe and secure environment with 24-hour access to assistance. We also arrange access to additional services from third-party providers beyond basic housing and related services, including physical, occupational and respiratory therapy, home health, hospice, and pharmacy services. Although a typical package of basic services provided to a resident includes meals, housekeeping, laundry and personal care, we accommodate the varying needs of our residents through the use of individual service plans and flexible staffing patterns.Our rate structure for services is based upon the acuity, or level, of services needed by each resident and individual service plans are based on periodic assessments of the residents’ care needs.Supplemental and specialized health-related services for those residents requiring 24-hour supervision or more extensive assistance with activities of daily living, are provided by third-party providers who are reimbursed directly by the resident or a third-party payer (such as Medicare, Medicaid or long-term care insurance). Because we own rather than lease a significant number of our properties, we have the ability to add additional units onto existing properties without complications such as renegotiating leases with landlords.Expansions are targeted where existing residences have demonstrated the ability to support increased capacity.We continually evaluate ways to expand our portfolio of properties.In 2012, we expanded one residence in Indiana, increasing it by 23 units.See Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Executive Overview,” in this Annual Report for a discussion of our business strategies. 4 Table of Contents Servicemarks We market and operate all of our residences under their own unique names.We do not consider servicemarks to be important to our business. The Merger Agreement On February 25, 2013, we entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Aid Holdings, LLC, a Delaware limited liability company (“Aid Holdings”), and Aid Merger Sub, LLC, a Delaware limited liability company and a wholly owned subsidiary of Aid Holdings (“Aid Merger Sub”), providing for the merger of Aid Merger Sub with and into the Company (the “Merger”), with the Company surviving the Merger as a wholly-owned subsidiary of Aid Holdings. Aid Holdings and Aid Merger Sub are affiliates of TPG Capital, L.P.At the effective time of the Merger, each share of Class A Common Stock issued and outstanding immediately prior to the effective time of the Merger (other than shares owned by the Company, Aid Holdings or any direct or indirect subsidiary of either of them) will be converted automatically into the right to receive $12.00 in cash, without interest (the “Class A Per Share Merger Consideration”). Each share of Class B Common Stock issued and outstanding immediately prior to the effective time of the Merger (other than shares owned by the Company, Aid Holdings or any direct or indirect subsidiary of either of them or stockholders who have properly exercised and perfected dissenters’ rights under Nevada law) will be converted automatically into the right to receive $12.90 in cash, without interest (as required under the Company’s amended and restated articles of incorporation based on the Class A Per Share Merger Consideration). Consummation of the Merger is subject to various conditions, including, without limitation: (i) the approval by the holders of a majority of the voting power of outstanding shares of Class A Common Stock and Class B Common Stock, voting as a single class (with each share of Class A Common Stock entitled to one vote and each share of Class B Common Stock entitled to ten votes), (ii) the approval by the holders of a majority of the voting power of outstanding shares of Class A Common Stock, excluding shares owned, directly or indirectly, by holders of Class B Common Stock, Aid Holdings, Aid Merger Sub or officers or directors of the Company, or any of their respective affiliates, voting as a single separate class (which condition, pursuant to the terms of the Merger Agreement, may not be waived), (iii) the absence of any law, injunction, judgment or ruling that prohibits, restrains or makes illegal the consummation of the Merger and (iv) the accuracy of the parties’ respective representations and warranties and the performance of the parties’ respective covenants (in each case, subject to certain materiality thresholds).In addition, the obligation of Aid Holdings and Aid Merger Sub to consummate the Merger is subject to (a) the absence, since the date of the Merger Agreement, of any change, effect, event, development, fact, occurrence or circumstance that, individually or in the aggregate, has had or would reasonably be expected to have a Material Adverse Effect (as defined in the Merger Agreement) and (b) the receipt by Aid Holdings of certain state licenses and permits to operate the Company’s facilities. The Merger is expected to close in the summer of 2013, but we cannot be certain when or if the conditions to the closing of the Merger will be satisfied or, to the extent permitted, waived. Seasonality While our business generally does not experience significant fluctuations from seasonality, winter months tend to result in more residents exiting our residences due to illnesses requiring hospitalization or skilled nursing facility services.Approximately 23%, 24%, and 23% of our residence operating expenses came from property related costs, including utilities, in 2012, 2011, and 2010, respectively.Because we operate in many “four season states”, utility costs associated with heating and cooling our residences tend to fluctuate by season.Generally, our first and third quarter utility costs tend to exceed our second and fourth quarter utility expenses by approximately 25% to 35%, respectively. Working Capital It is not unusual for us to operate with a negative working capital position because our revenues are collected more quickly, often in advance, than our obligations are required to be paid.This can result in a low level of current assets to the extent cash has been deployed in business development opportunities or used to repay longer term liabilities.Because our borrowings under the $125 million revolving credit facility with U.S. Bank National Association, as administrative agent and collateral agent (“U.S. Bank”), and certain other lenders (the “U.S. Bank Credit Facility”) are due within the current year, the $108.0 million outstanding under the U.S. Bank Credit Facility was classified as a current liability in our consolidated financial statements. 5 Table of Contents Customers Payments from residents (or their responsible parties) who pay us directly (“private pay”) comprised approximately 100%, 99% and 98% of our revenues in 2012, 2011 and 2010, respectively.Our business is not materially dependent upon any single customer.See Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Medicaid Programs” below. Government Regulation State licensing agencies regulate certain of our operations and, where applicable, monitor our compliance with a variety of state and local laws governing licensure, changes of ownership, personal and nursing services, accommodations, construction, life safety, food service, and cosmetology.Generally, the state oversight and monitoring of senior living operators has been less burdensome than experienced in the skilled nursing industry.Areas most often regulated by these state agencies include: § qualifications of management and health care personnel; § minimum staffing levels; § dining services and overall sanitation; § personal care and nursing services; § assistance or administration of medication/pharmacy services; § residency agreements; § admission and retention criteria; § discharge and transfer requirements; and § resident rights. Our residences may be subject to periodic unannounced surveys by state and other local government agencies to assess and assure compliance with the respective regulatory requirements.A survey can also occur following a state’s receipt of a complaint regarding a residence.If one of our residences is cited for alleged deficiencies by the respective state or other agencies, we may be required to implement a plan of correction within a prescribed timeframe.Upon notification or receipt of a deficiency report, our regional and corporate teams assist the residence to develop, implement and submit an appropriate corrective action plan.Most state citations and deficiencies are resolved through the submission of a plan of correction that is reviewed and approved by the state agency.The survey team will conduct a re-visit to validate substantial compliance with the state rules and regulations. In the third quarter of 2012, we agreed to a resolution with the State of Alabama in which we voluntarily surrendered the assisted living license for 50 units which are part of a campus consisting of 164 independent living and assisted living units in Alabama, and the State of Alabama withdrew its notice of revocation asserting past regulatory noncompliance. The apartments have reopened as independent living units. We have several other residences with various degrees of regulatory issues. The outcomes of these issues cannot be determined at this time. Health Privacy Regulations and Health Insurance Portability and Accountability Act Our residences are subject to state laws to protect the confidentiality of our residents’ health information.We have implemented procedures to meet the requirements of the state laws and we train our residence personnel on those requirements. We are not a covered entity in respect of the Health Insurance Portability and Accountability Act of 1996, or HIPAA.However, residences which electronically invoice state Medicaid programs are considered covered entities and are subject to HIPAA and its implementing regulations.As of December 31, 2012, we electronically invoice the Medicaid program for one residence in the State of New Jersey. We use state provided software to reduce the complexity and risk in compliance with the HIPAA regulations.HIPAA requires us to comply with standards for the exchange of health information at that residence and to protect the confidentiality and security of health data.The Department of Health and Human Services has issued four rules that mandate the standards with respect to certain healthcare transactions and health information under HIPAA. The four rules pertain to: § privacy standards to protect the privacy of certain individually identifiable health information; 6 Table of Contents § standards for electronic data transactions and code sets to allow entities to exchange medical, billing and other information and to process transactions in a more effective manner; § security of electronic health information privacy; and § use of a unique national provider identifier. We believe we are in compliance with these rules as they currently affect our residence that electronically invoices state Medicaid programs.We monitor compliance with health privacy rules including the HIPAA standards.Should it be determined that we have not complied with the new standards, we could be subject to criminal penalties and civil sanctions. Backlog The nature of our business does not result in backlogs. Competition Although short-term data indicates limited new supply coming into the markets we serve, long-term, we expect to face increased competition from new market entrants as the demand for senior living grows.Providers of senior living residences compete for residents primarily on the basis of quality of care, price, reputation, physical appearance of the residences, services offered, family preferences, physician referrals, and location. Some of our competitors operate on a not-for-profit basis or as charitable organizations.In addition, we compete with home-based residential care, either provided by family members or other third parties.As the general economy declines and unemployment increases, families are less able to afford our residences or are more willing or available to care for family members at home. We compete directly with companies that provide living services to seniors as well as other companies that provide similar long-term care alternatives.In most of the communities in which we operate, we face two or three competitors that offer senior living residences similar to ours in size, price and range of services offered.In addition, we face competition from other providers in the senior living industry including companies that provide adult day care in the home, congregate care residences where residents elect the services to be provided, continuing care retirement centers on campus-like settings, and nursing homes that provide long-term care services. We prefer to own our residences and, therefore, compete with various real estate investors, such as joint ventures, real estate investment trusts (“REITs”) and real estate developers, for land and facility purchases.Generally, real estate investors purchase or construct senior living residences and enter into management agreements with operators.In July 2008, the Health Care REIT provision of the REIT Improvement Diversification and Empowerment Act was passed as part of the Housing Assistance Act of 2008 allowing REITs to realize more value from their existing properties.Real estate investment companies which may have substantially more resources and greater access to capital markets may compete with us for acquisitions in markets in which we operate or in which we look to operate. The senior living industry, and specifically the independent living and assisted living segments, is large and fragmented.It is characterized by numerous local and regional operators, although there are several national operators similar in size or larger than us.The independent and senior living industry can be segregated into different market segments based upon the resources of the target population and the geographic area surrounding the operating residence.We compete with the national operators, as well as a combination of local and regional companies, several of which may have substantially more resources than us, directly or indirectly in the middle-market, suburban bedroom communities that we target. 7 Table of Contents We believe that some markets, including some of the markets in which we operate, may have been overbuilt, in part because regulations and other barriers to entry into the assisted living industry are not substantial.In addition, because the number of people who can afford to pay our daily resident fee is limited, the supply of senior living residences may outpace demand in some markets.The impacts of such overbuilding include: § increased time to reach capacity at assisted living residences; § loss of existing residents to new residences; § pressure to lower or refrain from increasing rates; § competition for workers in tight labor markets; and § lower margins until excess units are absorbed. In general, we believe that the markets in which we currently operate are capable of supporting only three or four senior living residences. We believe that each local market is different, and our responses to the specific competitive environment in any market will vary.However, if a competitor were to attempt to enter one of the markets in which we operate, we may be required to reduce our rates, provide additional services, or expand our residence to meet perceived additional demand.We may not be able to compete effectively in markets that become overbuilt. We believe our major competitive strengths are: § the size and breadth of our portfolio, and the depth of our experience in the senior living industry; § our ownership of 173 assisted living residences, or82% of the total number of our residences, which increases our operating flexibility by allowing us to refurbish or expand residences to meet changing consumer demands without having to obtain landlord consent, and divest residences and exit markets at our discretion; § the staffing model of our residences which emphasizes the importance we place on delivering quality care to our residents, with a particular emphasis on preventative care and wellness; and § targeting communities based on their demographic profile, the average wealth of the population, and the cost of operating in the community. Employees As of December 31, 2012, we employed approximately 4,600 people, including approximately 450 registered and licensed practical nurses, 2,350 nursing assistants and 1,800 dietary, housekeeping, maintenance and other staff. We have not been subject to union organization efforts at our residences.To our knowledge, we have not been and are not currently subject to any other organizational efforts. We compete with other healthcare providers for nurses and residence directors and with various industries for healthcare assistants and other lower-wage employees.To the extent practicable, we avoid using temporary staff.We have been subject to additional costs associated with the increasing levels of reference and criminal background checks that we have performed on our hired staff to ensure that they are suitable for the functions they will perform within our residences.Our inability to control labor availability and costs could have a material adverse effect on our future operating results. In the second quarter of 2012, we began a review of our operations which included identifying and evaluating operational issues affecting the delivery of care and services to our residents. These measures resulted in approximately $9.9 million of additional salaries, wages and benefits in the second half of 2012 as compared to the first half of 2012.The higher level of expenses is expected to continue for the foreseeable future. 8 Table of Contents Corporate Organization Our corporate headquarters is located in Menomonee Falls, Wisconsin, where we have centralized various functions in support of our operations, including our human resources, legal, purchasing, internal audit, and accounting and information technology support functions.At our corporate offices, senior management provides overall strategic direction, seeks development and acquisition opportunities, and manages the overall business.The human resources function implements corporate personnel policies and administers wage and benefit programs.We have dedicated clinical, accounting, legal, marketing, and risk management support groups for our operations.Senior departmental staff are responsible for the development and implementation of corporate-wide policies pertaining to resident care, employee hiring, training and retention, marketing initiatives and strategies, risk management, residence maintenance, and project coordination. Our corporate headquarters also oversees our operations in our geographic divisions.A small staff in the office is responsible for overseeing all operational aspects of our residences in the respective divisions through teams of professionals located throughout the area.The area team is responsible for compliance with standards involving resident care, rehabilitative services, recruitment and personnel matters, state regulatory requirements, marketing and sales activities, transactional accounting support, and participation in state associations. Our operations are organized into a number of different direct and indirect wholly-owned subsidiaries primarily for legal purposes.We manage our operations as a single unit.Operating policies and procedures are substantially the same at each subsidiary.Several of our subsidiaries own and operate a significant number of our total portfolio of residences.No single residence generates more than 2.0% of our total revenues. Legal Proceedings and Insurance The provision of services in senior living residences involves an inherent risk of personal injury liability.Senior living residences are subject to general and professional liability lawsuits alleging negligence of care and services and related legal theories.Some of these lawsuits may involve substantial claims and can result in significant legal defense costs.See “Item 3. Legal Proceedings” below. We insure against general and professional liability risks in loss-sensitive insurance policies with affiliated and unaffiliated insurance companies with levels of coverage and self-insured retention levels that we believe are adequate based on the nature and risk of the business, historical experience, and industry standards.We are responsible for the costs of claims up to self-insured limits determined by individual policies and subject to aggregate limits. Available Information We file our Annual Report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, proxy statements and any amendments to those reports with the U.S. Securities and Exchange Commission ("SEC") under the Securities Exchange Act of 1934.A copy of any document we file with the SEC is available for review at the SEC's public reference room, treet, N.E., Washington, D.C. 20549. The SEC is reachable at 1-800-SEC-0330 for further information on the public reference room.Our SEC filings are also available to the public on the SEC's Web site at http://www.sec.gov. Our Internet address is www.alcco.com.There we make available, free of charge, our Annual Report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, proxy statements and any amendments to those reports as soon as reasonably practicable after we electronically file such materials with, or furnish them to, the SEC.The information found on our website is not part of this or any other report we file with or furnish to the SEC. 9 Table of Contents ITEM 1A — RISK FACTORS If any of the risk factors described below develop into an actual event, it could have a material adverse effect on our business, financial condition, or results of operations.These are not the only risks facing our company.Additional risks and uncertainties not presently known to us or that we currently believe to be immaterial could also adversely affect our business. Risks Related to Our Announced Merger There are a number of risks and uncertainties associated with the proposed Merger. Failure to complete the proposed Merger could negatively impact our business, financial condition, results of operations or stock price. As discussed in “Item 1 – Business”, we have entered into an Agreement and Plan of Merger, dated as of February 25, 2013, with Aid Holdings and Aid Merger Sub, which contemplates the Merger of Aid Merger Sub with and into the Company, with the Company surviving the Merger as a wholly-owned subsidiary of Aid Holdings.A number of risks and uncertainties are associated with the proposed Merger. For example, the Merger may not be consummated in the time frame or manner currently anticipated or at all, as a result of several factors, including, among other things, the failure of one or more of the Merger Agreement’s closing conditions or litigation relating to the Merger. In addition, there can be no assurance that the approvals of our stockholders will be obtained, that certain state licenses and permits to operate the Company’s facilities will be obtained by Aid Holdings, that the other conditions to closing of the Merger will be satisfied or, to the extent permitted, waived or that other events will not intervene to delay or result in the termination of the Merger.If the Merger is not effected on or before September 16, 2013, either Aid Holdings or the Company may terminate the Merger Agreement unless such party has breached in any material respect its obligations under the Merger Agreement in any manner that shall have substantially contributed to the failure of the Merger to be consummated on or before September 16, 2013.If the proposed Merger is not completed, we will be subject to several risks, including: · our employees may experience uncertainty about their future roles with us, which might adversely affect our ability to retain and hire key personnel and other employees; · customers and other parties with which we maintain business relationships may experience uncertainty about our future and seek alternative relationships with other parties or seek to alter their business relationships with us; · we may be required to pay a termination fee of $7,250,000 to Aid Holdings and reimburse up to $2,750,000 of Aid Holdings’ expenses if the Merger Agreement is terminated under certain circumstances; · we would not realize any of the anticipated benefits of having completed the proposed Merger; · the price of the Company’s Class A Common Stock may decrease to the extent that the current market price of such Class A Common Stock reflects an assumption that the Merger will be consummated; and · the Company could experience additional costs in refinancing the U.S. Bank Credit Facility. The proposed Merger could cause disruptions to the Company’s business or business relationships, which could have an adverse impact on the Company’s results of operations, liquidity and financial condition. Under the Merger Agreement, we are subject to certain restrictions on the conduct of our business prior to completing the proposed Merger, which could have an adverse impact on the Company’s results of operations, liquidity and financial condition. Such restrictions could adversely affect our ability to realize certain of our business strategies or to pursue opportunities that may arise prior to the closing of the Merger.Furthermore, as a result of the proposed Merger, our management and Board of Directors have devoted and will continue to devote a significant amount of time and attention to the proposed Merger.In addition, the Company has incurred, and will continue to incur, significant fees and expenses for professional services and other transaction costs in connection with the Merger, and many of these fees, expenses and costs are payable regardless of whether or not the Merger is consummated.The Company’s relationships with customers, employees or suppliers may be adversely impacted following the announcement of the Merger Agreement, which may adversely affect its ability to hire and retain key personnel and its suppliers may seek alternative relationships with third parties or seek to alter their present business relationships with the Company. Risks Relating to Our Business Unfavorable economic conditions, such as recessions, high unemployment, and declining housing markets, adversely affect the ability of seniors to afford our resident fees and could cause occupancy, revenues, and earnings to decline. Economic downturns limit the ability of seniors to afford our resident fees.High unemployment levels may limit the ability of family members to provide financial support and may provide family members with the time necessary to take care of seniors in their homes.Some residents depend on income from the sale of their homes or from other investments or financial support from family members in order to afford our resident fees.Costs to seniors associated with senior living services are not generally reimbursable under government reimbursement programs such as Medicare and Medicaid.Our occupancy rates and revenues could decline if we are unable to retain or attract seniors with sufficient income, assets or other resources required to pay the fees associated with senior living services.If our average daily census in 2012 had decreased by one percentage point proportionately across all payer sources, we estimate our revenue would have decreased by approximately $2.3 million. 10 Table of Contents We face numerous competitors and, if we are unable to compete successfully, we could lose occupancy, revenues and earnings. Our business is highly competitive.We compete locally and regionally with other long-term care providers, including assisted and independent living providers, congregate care providers, home healthcare providers, skilled nursing facilities, and continuing care retirement communities, including both for-profit and not-for-profit entities.We compete based on price, the types of services provided, quality of care, reputation, the age and appearance of residences and location.Because there are relatively few barriers to entry in the senior living industry, competitors could enter the areas in which we operate with new residences or upgrade existing residences and offer residents more appealing residences with more amenities than ours at a lower cost.The availability and quality of competing residences in the areas in which we operate can significantly influence occupancy levels in our residences.The entrance of any additional competitors or the expansion of existing competing residences could result in our loss of occupancy, revenues and earnings. If we fail to cultivate new or maintain existing relationships with resident referral sources in the markets in which we operate, our occupancy, revenues, and earnings may deteriorate. Our ability to improve our overall occupancy, revenues and earnings depends on our reputation in the communities we serve and our ability to successfully market to our target population.A large part of our marketing and sales efforts is directed towards cultivating and maintaining relationships with key community organizations who work with seniors, physicians and other healthcare providers in the communities we serve, and whose referral practices significantly affect the choices seniors make with respect to their long-term care needs.If we are unable to successfully cultivate and maintain strong relationships with these community organizations, physicians and other healthcare providers, our occupancy, revenues and earnings could decline. Events which adversely affect the perceived desirability, health or safety of our residences to current or potential residents could cause occupancy, revenues, and earnings to decline. Our success depends upon maintaining our reputation for providing quality senior living services.In addition, our residents live in close proximity to one another and may be more susceptible to disease than the general population.Any event that raises questions about the quality of the management of one or more of our residences or that raises issues about the health or safety of our residents could cause occupancy, revenues, and earnings to decline. Decisions by residents to terminate their residency agreements could adversely affect our occupancy revenues and earnings. State regulations governing assisted living residences require a written residency agreement with each resident.These regulations also require that residents have the right to terminate their residency agreements for any reason on reasonable notice.Accordingly, many of our residency agreements allow residents to terminate their agreements upon 0 to 30 days’ notice.If multiple residents terminate their residency agreements at or around the same time, our occupancy, revenues and earnings could decrease. Labor costs comprise a substantial portion of our operating expenses.An increase in wages, as a result of a shortage of qualified personnel or otherwise, or an increase in staffing requirements as a result of regulatory changes, could substantially increase our operating costs and reduce our earnings. We compete with other healthcare providers for residence directors and nurses and with various industries for healthcare assistants and other employees.A shortage of nurses and other trained personnel and general inflationary pressures may force us to enhance our wage and benefits packages in order to compete for and retain qualified personnel.In order to supplement staffing levels, we periodically may be forced to use more costly temporary help from staffing agencies.Because labor costs represent a substantial portion of our operating expenses, increases in wage rates could increase costs and reduce earnings.In addition, regulatory changes could increase staffing requirements which could increase costs and reduce earnings. 11 Table of Contents We may not be able to increase residents’ fees enough to cover increased energy, food or other costs, which could reduce our earnings. Energy and food costs comprise a significant portion of our operating expenses.We generally try to pass increases in energy, food and other costs on to our residents but may not be able to if residents are not able to afford the increased costs.Increased energy, food, and other costs could reduce earnings, lower revenues from lower occupancy following rate increases, or both. We may not be able to compete effectively in those markets where overbuilding exists and future overbuilding in markets where we operate could adversely affect our operations. Overbuilding in the senior living industry in the late 1990s reduced occupancy and revenue rates at senior living residences.This, combined with unsustainable levels of indebtedness, forced several senior living operators, including ALC, into bankruptcy.The occurrence of another period of overbuilding could adversely affect our future occupancy and resident fee rates. We operate in an industry that has an inherent risk of personal injury claims.If one or more claims are successfully made against us, our financial condition and results of operations could be materially and adversely affected. Personal injury claims and lawsuits can result in significant legal defense costs, settlement amounts and awards. In some states, state law may prohibit or limit insurance coverage for the risk of punitive damages arising from professional liability and general liability or litigation.As a result, we may be liable for punitive damage awards in these states that either are not covered or are in excess of our insurance policy limits.We insure against general and professional liability risks with affiliated and unaffiliated insurance companies with levels of coverage and self-insured retention levels that we believe are adequate based on the nature and risk of our business, historical experience and industry standards.We are responsible for the costs of claims up to a self-insured limit determined by individual policies and subject to aggregate limits.We accrue for self-insured liabilities based upon an actuarial projection of future self-insured liabilities, and have an independent actuary review our claims experience and attest to the adequacy of our accrual on an annual basis.Claims in excess of our insurance may, however, be asserted and claims against us may not be covered by our insurance policies.If a lawsuit or claim arises that ultimately results in an uninsured loss or a loss in excess of insured limits, our financial condition and results of operation could be materially and adversely affected.Furthermore, claims against us, regardless of their merit or eventual outcome, could have a negative effect on our reputation and our ability to attract residents and could cause us to incur significant defense costs and our management to devote time to matters unrelated to the day-to-day operation of our business. 12 Table of Contents We self-insure a portion of our general and professional liability, workers’ compensation, health and dental and certain other risks. We insure against general and professional liability and workers’ compensation risks with levels of coverage and self-insured retention levels that we believe are adequate based upon the nature and risk of the business, historical experience, and industry standards.In addition, for the majority of our employees, we self-insure our health and dental coverage.Our costs related to our self-insurance are a direct result of claims incurred, some of which are not within our control.Although we employ risk management personnel to manage liability risks, maintain safe workplaces, and manage workers’ compensation claims and we use a third-party provider to manage our health claims, any materially adverse claim experience could have an adverse effect on our business. We operate in a regulated industry.Failure to comply with laws or government regulation could lead to fines, penalties and loss of licenses. The regulatory requirements for assisted living residence licensure generally prescribe standards relating to the provision of services, resident rights, qualification and level of staffing, employee training, administration and supervision of medication needs for the residents, and the physical environment and administration.These requirements could affect our ability to expand into new markets, to expand our services and residences in existing markets and, if any of our presently licensed residences were to operate outside of its licensing authority, may subject us to penalties including closure of the residence.Future regulatory developments as well as mandatory increases in the scope and severity of deficiencies determined by survey or inspection officials could cause our operations to suffer. Compliance with the Americans with Disabilities Act, Fair Housing Act, and fire, safety and other regulations may require us to make unanticipated expenditures which could increase our costs and therefore adversely affect our earnings and financial condition. Our residences are required to comply with the Americans with Disabilities Act, or ADA. The ADA generally requires that buildings be made accessible to people with disabilities.We must also comply with the Fair Housing Act, which prohibits discrimination against individuals on certain bases if it would cause such individuals to face barriers in gaining residency in any of our residences.In addition, we are required to operate our residences in compliance with applicable fire and safety regulations, building codes and other land use regulations and food licensing or certification requirements as they may be adopted by governmental agencies and bodies from time to time.We may be required to make substantial expenditures to comply with those requirements. We face periodic reviews, audits and investigations from federal and state government agencies and these audits could have adverse findings that may negatively impact our business. We are subject to various governmental reviews, audits and investigations to verify our compliance with these programs and applicable laws and regulations.An adverse review, audit or investigation could result in refunding, fines, penalties, loss of licensesand other sanctions, loss of our right to participate in one or more private payer networks, requirements to modify our operations and damage to our reputation.We also are subject to potential lawsuits under a federal whistleblower statute designed to combat fraud and abuse in the healthcare industry.These lawsuits can involve significant monetary awards to private plaintiffs who successfully bring these suits. There are significant costs associated with pending governmental investigations and inquiries, and the ultimate outcome of these matters is uncertain. We have been informed that ALC is the subject of an investigation by the SEC.As part of this investigation, the SEC has issued subpoenas to us, and we have produced documents to the SEC as required on a number of topics, including ALC’s performance of its obligations under its former lease of certain facilities from Ventas Realty, Limited Partnership (“Ventas Realty”).It is not possible to predict the outcome of the SEC investigation, which could include, among other things, the imposition of fines or the commencement of enforcement proceedings.We have incurred substantial legal expenses to date in connection with the SEC investigation and will likely continue to do so during 2013.We intend to cooperate fully with the SEC in its investigation. Market conditions could restrict our ability to fill refurbished residences and expansion units. Our business strategies include refurbishing under-performing residences and expanding high-performing residences to attract new residents.If we fail to fill refurbished or expanded residences, it could adversely affect operating results. 13 Table of Contents State regulations affecting the construction or expansion of healthcare providers could impair our ability to expand through construction and redevelopment. Several states have established certificate of need processes to regulate the expansion of assisted living residences.If additional states implement certificate of need or other similar requirements for assisted living residences, our failure or inability to obtain the necessary approvals, changes in the standards applicable to such approvals, and possible delays and expenses associated with obtaining such approvals, could adversely affect our ability to expand and, accordingly, to increase revenues and earnings. Risks Relating to Our Indebtedness and Lease Arrangements But for the most recent amendment to our U.S. Bank Credit Facility, we would not be in compliance with the maximum consolidated leverage ratio covenant of the U.S. Bank Credit Facility. If we do not consummate the transactions contemplated by the Merger Agreement or do not refinance the U.S. Bank Credit Facility, in either case, within the timeframe described in the most recent amendment, or we do not obtain waivers of or amendments to the covenants, our lenders could declare a default and demand repayment. As of December 31, 2012, we had approximately $108.0 million of indebtedness outstanding under the U.S. Bank Credit Facility. This indebtedness is secured by the assets of, and is guaranteed by, certain of our subsidiaries. Our U.S. Bank Credit Facility includes financial covenants which require us to maintain compliance with certain financial ratios during the term of the agreement. Failure to comply with the financial covenants is an event of default under the U.S. Bank Credit Facility. In an event of default, the lenders have the right to accelerate repayment of all outstanding indebtedness, impose a higher default interest rate and take any and all action, at their sole option, to collect monies owed to them, including enforcing and foreclosing on their security interest. Although we continue to be current with all principal and interest payments with our lenders, we entered into the Waiver & Amendment No. 3 to Credit Agreement (the “Third Amendment”) with our lenders on December 31, 2012 to waive “Existing Alleged Defaults” under the U.S. Bank Credit Facility potentially arising from certain events and matters, and specifically to waive any noncompliance with the maximum consolidated leverage ratio of the U.S. Bank Credit Facility, which occurs (i) on or before December 31, 2012, (ii) from the date of the Third Amendment through March 31, 2013, and (iii) from and after the date ALC provides the lenders with a fully-executed agreement which provides for the repayment of all of the obligations under the U.S. Bank Credit Facility within a reasonable period of time through August 15, 2013, subject to extension to September 30, 2013 (for so long as the contemplated agreement is in full force and effect).The Merger Agreement was delivered to U.S. Bank on February 27, 2013 in satisfaction of the requirement that we provide to the lenders, on or before March 31, 2013, a fully-executed agreement which provides for the repayment of all of the obligations under the U.S. Bank Credit Facility within a reasonable period of time.As a result, compliance with the maximum consolidated leverage ratio was waived through August 15, 2013, subject to extension to September 30, 2013, for so long as the Merger Agreement remains in full force and effect. The failure to satisfy any covenant in the Third Amendment or any other covenants in the U.S. Bank Credit Facility would constitute a breach of, and potentially a default under, the U.S. Bank Credit Facility and other borrowings subject to cross-default provisions ($23.8 million in total as of December 31, 2012). If the lenders were to declare a default under the U.S. Bank Credit Facility and ALC’s other borrowings subject to cross-default provisions, they could, among other remedies, accelerate the repayment of all existing borrowings, terminate ALC’s ability to make new borrowings and foreclose on their liens described above. If our obligations under the U.S. Bank Credit Facility are accelerated, funding may not be available on favorable terms, if at all, or without potentially very substantial dilution to our stockholders. Our U.S. Bank Credit Facility, existing mortgage loans and lease agreements contain covenants that restrict our operations.Any default under such facilities, loans or leases could result in the acceleration of indebtedness, cross-defaults, or lease terminations, any of which would negatively impact our liquidity and our ability to grow our business and increase revenues. Our U.S. Bank Credit Facility contains financial covenants and cross-default provisions that may inhibit our ability to grow our business and increase revenues. In some cases, indebtedness is secured by both a mortgage on a residence (or residences) and a guaranty by us.In the event of a default under one of these scenarios, the lender could avoid judicial procedures required to foreclose on real property by declaring all amounts outstanding under the guaranty immediately due and payable and requiring us to fulfill our obligations to make such payments.In addition, our leases contain financial and operating covenants and cross default provisions.Breaches of certain lease covenants could give the landlord the right to require us to pre-pay future lease payments, write off our related assets, and replace us with new operators.The realization of any of these scenarios could have an adverse effect on our financial condition and capital structure.Further, because our mortgages and leases generally contain cross-default and cross-collateralization provisions, a default by us related to one residence could affect a significant number of residences and their corresponding financing arrangements and leases which could have a material adverse effect on our business as a whole. 14 Table of Contents If we do not comply with the requirements prescribed within our leases or debt agreements pertaining to revenue bonds, we would be subject to financial penalties. In connection with the construction or lease of some of our residences, we or our landlord issued federal income tax exempt revenue bonds guaranteed by the states in which they were issued.Under the terms of the debt agreements relating to some of these bonds, we are required, among other things, to lease or make available at least 20% of the units of the projects to low or moderate income persons as defined in Section 142(d) of the Internal Revenue Code.Non-compliance with these restrictions may result in an event of default and cause us to incur fines and other financial costs.For revenue bonds issued pursuant to our lease agreements, an event of default would result in a default of the terms of the lease and could adversely affect our financial condition and results of operations. If we do not comply with terms of the leases related to certain of our assisted living residences, or if we fail to maintain the residences, we could be faced with financial penalties and/or the termination of the lease related to the residence. Certain of our leases require us to maintain a standard of property appearance and maintenance, operating performance and insurance requirements and require us to provide the landlord with our financial records and grant the landlord the right to inspect the residences.Failure to meet the conditions of any particular lease could result in a default under such lease, which could lead to the loss of the right to operate on the premises, and financial and other costs. Our indebtedness and long-term leases could adversely affect our liquidity and our ability to operate our business and our ability to execute our growth strategy. Our level of indebtedness and our long-term leases could adversely affect our future operations or impact our stockholders for several reasons, including, without limitation: · we may have little or no cash flow apart from cash flow that is dedicated to the payment of any interest, principal or amortization required with respect to outstanding indebtedness and lease payments with respect to our long-term leases; · increases in our outstanding indebtedness, leverage and long-term leases will increase our vulnerability to adverse changes in general economic and industry conditions, as well as to competitive pressure; and · increases in our outstanding indebtedness may limit our ability to obtain additional financing for working capital, capital expenditures, acquisitions, general corporate and other purposes. Our ability to make payments of principal and interest on our indebtedness and to make lease payments on our leases depends upon our future performance, which will be subject to general economic conditions, industry cycles and financial, business and other factors affecting our operations, many of which are beyond our control.If we are unable to generate sufficient cash flow from operations in the future to service our debt or to make lease payments on our leases, we may be required, among other things, to seek additional financing in the debt or equity markets, refinance or restructure all or a portion of our indebtedness, sell selected assets, reduce or delay planned capital expenditures, or delay or abandon desirable acquisitions.Such measures might not be sufficient to enable us to service our debt or to make lease payments on our leases.The failure to make required payments on our debt or leases or the delay or abandonment of our planned growth strategy could result in an adverse effect on our future ability to generate revenues and sustain profitability.In addition, any such financing, refinancing or sale of assets might not be available on economically favorable terms to us. Increases in market interest rates or various financial indices could significantly increase the costs of our debt and lease obligations, which could adversely affect our liquidity and earnings. Borrowings under our revolving credit facility are exposed to variable interest rates.In addition, some of our residences are leased under leases whose rental rates increase at their renewal dates based on financial indices such as the Consumer Price Index.Increases in prevailing interest rates, or financial indices, could increase our payment obligations which would negatively impact our liquidity and earnings. 15 Table of Contents Risks Relating to Our Class A Common Stock and Our Continuing Relationships with Thornridge Holdings Limited Thornridge Holdings Limited has the ability to control the direction of our business.The concentrated ownership of our Class B Common Stock, which has ten votes per share, makes it difficult for holders of our Class A Common Stock to influence significant corporate decisions. As of March 8, 2013, Thornridge Holdings Limited (“Thornridge Holdings”) owned approximately 94% of the outstanding shares of our Class B Common Stock and approximately 2% of the outstanding shares of our Class A Common Stock, which together represents approximately 56% of the total voting power of our common stock.Accordingly, Thornridge Holdings generally has the ability to influence or control matters requiring stockholder approval, including the nomination and election of directors and the determination of the outcome of corporate transactions such as mergers, acquisitions and asset sales.Our chairman, Mr. David J. Hennigar, is chairman, chief executive officer and a director of Thornridge Holdings.Mr. Hennigar disclaims beneficial ownership of the shares held by Thornridge Holdings.In addition, the disproportionate voting rights of our Class B Common Stock may make us a less attractive takeover target.In connection with the execution of the Merger Agreement, Thornridge Holdings entered into a voting agreement pursuant to which Thornridge Holdings has agreed to, among other things, vote all of its shares of Company Stock in favor of the transactions contemplated under the Merger Agreement and vote against any alternative acquisition proposals.The voting agreement terminatesupon the termination of the Merger Agreement. Our corporate governance documents may delay or prevent an acquisition of us that stockholders may consider favorable. Our amended and restated articles of incorporation and amended and restated bylaws include a number of provisions that may deter hostile takeovers or changes of control. These provisions include: · the authority of our Board of Directors to issue shares of preferred stock and to determine the price, rights, preferences, and privileges of these shares, without stockholder approval; · all stockholder actions must be effected at a duly called meeting of stockholders or by the unanimous written consent of stockholders, unless such action or proposal is first approved by our Board of Directors; · special meetings of the stockholders may be called only by our Board of Directors; · stockholders are required to give advance notice of business to be proposed at a meeting of stockholders; and · cumulative voting is not allowed in the election of our directors. ITEM 1B — UNRESOLVED STAFF COMMENTS None. 16 Table of Contents ITEM 2 — PROPERTIES As of December 31, 2012, our 211 residenceswere located in20 states, and contain 9,348 units.We own 173 residences and lease 38 residencespursuant to operating leases. Our senior living operations are outlined in the following table: Owned Leased from Others Total Residences Under Operation Number Encumbered(1) Units Number Units Number Units Texas 34 17 7 41 Indiana 21 12 2 78 23 Washington 13 — 8 21 Ohio 15 4 5 20 Wisconsin 12 8 — — 12 Oregon 10 7 4 14 Iowa 6 2 1 35 7 Pennsylvania 11 10 — — 11 Arizona 7 2 2 76 9 South Carolina 10 7 — — 10 Idaho 5 1 4 9 Nebraska 5 2 4 9 Georgia 5 — — — 5 New Jersey 7 1 1 39 8 Louisiana 4 2 — — 4 Michigan 4 3 — — 4 Alabama 1 — — — 1 Minnesota 1 — 60 — — 1 60 Kentucky 1 1 55 — — 1 55 Florida 1 — 44 — — 1 44 Total 79 38 (1)Certain of our properties are pledged as collateral under debt obligations.See Note 11 to our consolidated financial statements. Corporate Offices We own our corporate headquarters which is located in Menomonee Falls, Wisconsin. ITEM 3 — LEGAL PROCEEDINGS ALC is involved in various unresolved legal matters that arise in the normal course of operations, the most prevalent of which relate to commercial contracts and premises and professional liability matters.Although the outcome of these matters cannot be predicted with certainty and favorable or unfavorable resolutions may affect the results of operations on a quarter-to-quarter basis, we believe that the outcome of such legal and other matters will not have a material adverse effect on our consolidated financial position, results of operations, or liquidity.See “Legal Proceedings and Insurance” in Item 1 of this report. In addition, we are involved in the following legal matters: On May 29, 2012, the Board of Directors terminated Ms. Laurie Bebo’s employment as President and CEO for cause.On June 29, 2012, Ms. Bebo initiated an arbitration proceeding against ALC disputing the existence of cause for her termination and alleging that she is entitled to more than $2.4 million in severance pay and other termination benefits because her termination was without cause.That arbitration is being administered by the American Arbitration Association.In addition, ALC learned, on or around October 15, 2012, that on July 26, 2012, Ms. Bebo filed a purported Sarbanes-Oxley whistleblower complaint with the Occupational Safety and Health Administration of the U.S. Department of Labor.Ms. Bebo’s whistleblower complaint alleges that her termination was in retaliation for her purported suggestion that ALC disclose that the reason for the delay in its earnings report and earnings call, announced on May 3, 2012, was the litigation filed against ALC by Ventas Realty on April 26, 2012 (which litigation was dismissed with prejudice as part of a transactional resolution with Ventas Realty in June 2012).ALC has responded to Ms. Bebo’s claim in arbitration, denying the material allegations of Ms. Bebo’s demand.ALC has also responded to Ms. Bebo’s whistleblower complaint, asserting that Ms. Bebo’s complaint is legally and factually without merit.ALC will continue to vigorously defend against Ms. Bebo’s arbitration demand and the whistleblower complaint.ALC determined not to file a counterclaim in the arbitration, but retains the ability to file claims against Ms. Bebo, including for matters relating to her conduct and performance in her capacity as CEO of ALC. 17 Table of Contents On June 29, 2012, a lawsuit captioned Laurie Bebo v. Assisted Living Concepts, Inc. was filed in Waukesha County Circuit Court, State of Wisconsin.The lawsuit seeks an order requiring ALC to produce certain company records previously requested by Ms. Bebo as a director of ALC and a judgment requiring ALC to indemnify Ms. Bebo for all expenses incurred in connection with ALC’s internal investigation relating to the Ventas lease as well as to advance Ms. Bebo all expenses incurred by her in connection with the investigation.On October 19, 2012, the court granted ALC’s motion to dismiss Ms. Bebo’s claim for access to company records and allowed the claims for indemnification.ALC will continue to vigorously defend against Ms. Bebo’s claims. On August 2, 2012, ALC was informed by the SEC that the SEC staff is conducting an investigation relating to ALC.As part of this investigation, the SEC issued a subpoena to ALC.The first subpoena was subsequently withdrawn and replaced by a new subpoena requesting additional information.In compliance with the subpoenas, ALC has produced to the SEC documents on a number of topics, including, among others, compliance with occupancy covenants in the now-terminated lease with Ventas Realty and leasing of units for employee use.ALC intends to cooperate fully with the SEC in its investigation. On August 29, 2012, a putative securities class action lawsuit was filed against ALC and Ms. Bebo on behalf of individuals and entities who allegedly purchased or otherwise acquired ALC’s Class A Common Stock between March 12, 2011 and August 6, 2012.The complaint, captioned Robert E. Lifson, Individually and On Behalf of All Others Similarly Situated, v. Assisted Living Concepts, Inc. and Laurie A. Bebo, 2:12-cv-00884, was filed in the United States District Court for the Eastern District of Wisconsin.On November 14, 2012, the court approved the Pension Trust for Operating Engineers as lead plaintiff in the action and also appointed lead counsel for the putative class.An amended complaint was filed on February 15, 2013, among other things changing the start date of the class period to March 4, 2011.The lawsuit, as amended, asserts that ALC did not accurately disclose occupancy data, falsely touted the success of its “private pay” business model, and falsely reported that it was in compliance with its former lease with Ventas Realty, and seeks damages for alleged violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934, as amended, and Rule 10b-5 promulgated thereunder, plus an award of plaintiff’s legal fees and expenses with respect to the litigation. ALC intends to vigorously defend itself against these claims. On September 13, 2012, a lawsuit was filed derivatively by an alleged stockholder of ALC against certain of ALC’s current and former executive officers and directors and ALC, as nominal defendant.The complaint is captioned George Passaro, Individually and Derivatively on Behalf of Assisted Living Concepts, Inc. v. Laurie A. Bebo, et al., Case No. 12CV010106, and was filed in the Milwaukee County Circuit Court for the State of Wisconsin.The complaint alleges that the individual defendants, which include all of ALC’s directors at the filing date of the lawsuit, certain senior officers and Ms. Bebo, breached their fiduciary duties to exercise good faith to ensure that ALC was operated in a diligent, honest and prudent manner, and to exercise good faith in taking appropriate action to prevent and correct certain issues relating to ALC’s legal and regulatory compliance.The lawsuit seeks damages and other relief in favor of ALC and the plaintiff's costs and disbursements with respect to the litigation.On February 15, 2013, the defendants filed motions to dismiss the complaint.ALC believes that this lawsuit is without merit. On or around October 19, 2012, ALC’s Board of Directors received a demand letter from another potential derivative plaintiff, David Raul, asserting matters similar to those asserted in the Passaro complaint.The Board of Directors has determined to defer detailed consideration of Mr. Raul’s demand until a ruling on the motion to dismiss the Passaro action and has so informed Mr. Raul. On December 21, 2012, a lawsuit was filed derivatively by an alleged stockholder of ALC against certain of ALC’s current and former executive officers and directors and ALC, as nominal defendant. The complaint is captioned Guy Somers, Derivatively on Behalf of Assisted Living Concepts, Inc. v. Laurie A. Bebo, et al., Case No. A-12-674054-C, and was filed in the Eighth Judicial District Court of the State of Nevada in and for Clark County.The substantive allegations of the Somers complaint, as originally filed, were similar to the allegations in the Passaro litigation described above, and focused upon ALC’s alleged failure to comply with state regulatory and licensing requirements bearing upon the operation of assisted living facilities, and the defendants’ alleged failure to take action to correct the claimed regulatory noncompliance.Unlike the Passaro complaint, which purports to allege only a breach of the fiduciary duty of good faith, the original Somers complaint purported to allege four causes of action, for breach of fiduciary duty, contribution and indemnification, waste of corporate assets, and unjust enrichment. 18 Table of Contents On February 28, 2013, the Somers plaintiff filed an amended complaint.While repeating the substantive allegations contained in the original complaint, the amended complaint added new claims, purportedly asserted on a class action basis, against ALC’s directors and certain newly added defendants arising from the proposed sale of ALC to affiliates of TPG Capital, L.P., announced on February 26, 2013 (the “Proposed Sale”).The amended complaint is captioned Guy Somers, Derivatively on Behalf of Assisted Living Concepts, Inc. and on Behalf of all Others Similarly Situated v. Laurie A. Bebo, et al., and names as additional defendants TPG Capital, L.P., Aid Holdings, LLC and AID Merger Sub, LLC.The newly asserted claims allege that (i) certain of ALC’s directors breached their fiduciary duties in connection with the Proposed Sale, and (ii) TPG Capital, L.P. and its affiliates aided and abetted the claimed fiduciary breaches by the aforementioned directors.The relief sought in the amended complaint on behalf of the purported shareholder class includes, among other things, an injunction prohibiting the consummation of the Merger and attorneys’ costs and fees.ALC believes that this lawsuit is without merit. On March 4, 5, and 6, 2013, three additional complaints, all purportedly asserted on a class action basis, were filed in the Eighth Judicial District Court of the State of Nevada in and for Clark County, captioned Scott Simpson, on behalf of himself and all others similarly situated v. Assisted Living Concepts, Inc., et al., Case No. A-13-677683-C, David Raul as Custodian for Malka Raul Utma NY, on behalf of itself and all others similarly situated v. Assisted Living Concepts, et al., Case No. A-13-677797-C, and Elizabeth Black, Individually and on behalf of all others similarly situated v. Assisted Living Concepts, Inc., et al., Case No. A-13-677838-C, respectively.Each of these complaints asserts claims that ALC’s directors breached their fiduciary duties to ALC stockholders in connection with the Proposed Sale.These complaints further claim that TPG Capital, L.P., Aid Holdings, LLC and Aid Merger Sub, LLC aided and abetted those alleged breaches of fiduciary duties. Also on March 6, 2013, another putative class action complaint was filed in the Eighth Judicial District Court of the State of Nevada in and for Clark County, captioned The Joel Rosenfeld IRA, On Behalf of Itself and All Others Similarly Situated v. Assisted Living Concepts, Inc., et al., Case No. A-13-677902-C, against ALC and certain of its directors.This complaint alleges the directors breached their fiduciary duties in connection with the Proposed Sale. The plaintiffs in the Simpson, Raul, Black and Rosenfeld actions seek equitable relief, including an injunction preventing the consummation of the Proposed Sale, rescission or rescissory damages in the event the Proposed Sale is consummated, and an award of attorneys’ and other fees and costs.ALC believes that these lawsuits are without merit. ITEM 4 — MINE SAFETY DISCLOSURES Not applicable. EXECUTIVE OFFICERS OF THE REGISTRANT 19 Table of Contents Listed below are the executive officers of ALC, together with their ages, positions and business experience for the past five years.All executive officers hold office at the pleasure of the Board of Directors. Name Age Position Charles H. Roadman II, M.D. 69 President and Chief Executive Officer John Buono 49 Senior Vice President, Chief Financial Officer and Treasurer Walter A. Levonowich 56 Vice President and Controller Mary T. Zak-Kowalczyk 49 Vice President andCorporate Secretary Charles H. Roadman II, M.D. Dr. Roadman has served as a director of the Company since 2006 and became ALC's interim President and Chief Executive Officer in May 2012 in connection with the departure of Laurie A. Bebo. Dr. Roadman is a retired President and Chief Executive Officer of the American Health Care Association (1999 to 2004) and former Surgeon General of the U.S. Air Force (1996 to 1999). Prior to November 10, 2006, he was a director of Extendicare. Dr. Roadman serves as a director and advisor on a number of private corporate boards. John Buono.From 2005 until joining ALC in October 2006, Mr. Buono was a consultant to Wind Lake Solutions, Inc., an engineering consulting firm.From 2003 to 2005, Mr. Buono was the Chief Financial Officer and Secretary of Total Logistics, Inc., a publicly-owned provider of logistics services and manufacturer of refrigerator casements, and from 1988 until 2001,Mr. Buono was the Corporate Director-Accounting and Assistant Treasurer of Sybron International, Inc., a publicly-owned manufacturer of products for the laboratory and dental industries. Walter A. Levonowich.Mr. Levonowich has been Vice President and Controller of ALC since February 2005.Prior to February 2005, he held a number of positions in various financial capacities with EHSI and its subsidiaries, including Vice President of Reimbursement Services and Vice President of Accounting. Mary T. Zak-Kowalczyk. Ms. Zak-Kowalczyk was appointed Vice President and Corporate Secretary in December 2010.Prior to this appointment, Ms. Zak-Kowalczyk had been Senior Corporate Counsel for ALC since May 2006.From 2000 to 2006, she was employed by EHSI as corporate counsel and advised EHSI’s skilled nursing, assisted living and independent living operations on a variety of legal matters. 20 Table of Contents PART II ITEM 5 — MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Effective March 16, 2009, we implemented a one-for-five reverse stock split of our Class A Common Stock, par value $0.01 per share, and Class B Common Stock, par value $0.01 per share, and on May 20, 2011, we implemented a two-for-one stock split of our Class A Common Stock and Class B Common Stock.All share amounts, stock prices, and per share data in this report have been adjusted to reflect the stock splits. On November 10, 2006, we issued 23,017,266 shares of Class A Common Stock, and 4,711,374 shares of Class B Common Stock, in connection with the Separation. Our Class A Common Stock is listed and began trading on the New York Stock Exchange under the symbol “ALC” on November 10, 2006.The following table shows the high and low sales prices of our Class A Common Stock during the last two fiscal years as reported by the NYSE. High Low 2012: First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ 2011: First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ The Company paid the following dividends per share on the Class A and Class B Common Stock: First quarter $ $
